         Case 1:21-cv-00145-TWP-TAB Document 4 Filed 02/02/21 Page 1 of 1 PageID #: 95
AO 85 (Rev. 01/09 - Modified by INSD 11/13) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                                                                                     FILED
                                                                            for the                                        4:39 pm, Feb 02, 2021
                                                              Southern District of Indiana                                  U.S. DISTRICT COURT
                                                                                                                         SOUTHERN DISTRICT OF INDIANA
Ar Razzaaq Rashid Bey                                                           )                                            Roger A.G. Sharpe, Clerk
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No. 1:21-cv-00145-TWP-TAB
WILLIAM C MENGES.JR, et al.                                                     )
                                Defendant                                       )



             NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO MAGISTRATE JUDGE

       Notice of magistrate judge's availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate
judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to the currently assigned magistrate judge, or you may withhold your
consent without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

         Consent to magistrate judge's authority. If all parties consent to have the currently assigned United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial
proceedings, they should sign their names below (electronically or otherwise). Should this case be reassigned to another
magistrate judge, any attorney or party of record may object within 30 days of such reassignment. If no objection is filed,
the consent will remain in effect. NOTICE: This document is eligible for filing only if executed by all parties. The
parties can also express their consent to jurisdiction by a magistrate judge in the Case Management Plan.


              Parties' printed names                                    Signatures ofparties or attorneys                              Dates
I do not consent to                                             I do not consent to                                           01/22/21
a magistrate judge.                                              a magistrate judge.                                          01/22/21
 I do consent to                                                I do consent to an article 3 judge.                           01/22/21
an article 3 judge.                                             Consent To Article three Judge Only!                          01/22/21

                                                                     Reference Order

        IT IS ORDERED: This case is referred to the currently assigned United States magistrate judge to conduct all
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
Should this case be reassigned to a magistrate judge other than the magistrate judge assigned the date of this order, any
attorney or party of record may object within 30 days of such reassignment. If no objection is filed, the consent will
remain in effect.



Date:
                                                                                                        District Judge's signature



                                                                                                          Printed name and title
